United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 20, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60353
                          Summary Calendar


                  AMIN MOHAMED NAJARALI MAREDIYA,

                                                           Petitioner,

                                versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                           Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 215 263
                        --------------------

Before JONES, Chief Judge, and KING and DAVIS, Circuit Judges.

PER CURIAM:*

          Amin Mohamed Najarali Marediya, a native and citizen of

India, petitions this court to review the decision of the Board of

Immigration Appeals (BIA) affirming the Immigration Judge’s (IJ)

decision denying his application for withholding of removal and

relief under the Convention Against Torture (CAT).             Marediya

argues that he was entitled to withholding of removal and relief

under the CAT because he has been persecuted by Hindus in India on

account of his Islamic faith.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
          The record supports the BIA’s conclusion that Marediya

failed to establish that it was more likely than not that he would

be persecuted due to his religious affiliation if he returned to

India.   See Mikhael v INS, 115 F.3d 299, 303-04 (5th Cir. 1997).

The BIA’s decision affirming the denial of withholding of removal

and relief under the CAT is supported by substantial evidence, and

the record does not compel a contrary conclusion.     See Roy v.

Ashcroft, 389 F.3d 132, 138-39 (5th Cir. 2004).

          The petition for review is DENIED.




                                2